United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-3250
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
James Frazier,                            *
                                          *         [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: April 26, 2006
                                 Filed: May 1, 2006
                                  ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Federal prisoner James Frazier appeals the district court’s1 denial of his “motion
for court recommendation” that he be allowed to serve the remainder of his sentence
at a community correction center. We affirm for the reasons stated by the district
court. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.